AO 2458 (Rev. 05/15/2018) Judgment in a Criminal Petty Case (Modified)                                                                                                            Page I of I



                                            UNITED STATES DISTRICT COURT
                                                          SOUTHERN DISTRICT OF CALIFORNIA

                          United States of America                                                             JUDGMENT IN A CRIMINAL CASE
                                     v.                                                                       (For Offenses Committed On or After November I, 1987)


                     Gelberth Isael Calderon-Jacinto                                                          Case Number: 3:18-mj-22342-RBB

                                                                                                                                                         ---· - - - - - - - i
                                                                                                              Frank AB
                                                                                                              Defendant's Att


REGISTRATION NO. 02185380
                                                                                                                                                   OCT 2 4 2018
THE DEFENDANT:
 IZJ pleaded guilty to count( s) _1:....:::o::._f.:::C.:::o.'..'.m'.!:p::la:::i.'..'.nt::___ _ _ _ _ _ _ _ _-H;oocllLEMIRil'Klll,1,tul!J.~~·T~ri:,..;:E'.1.;..l:~lf,r-1..~J>C.;.OIEUORRITl>llA+-
 D was found guilty to count(s)                                                                    DEPUTY
   after a plea of not guilty.
   Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                           Nature of Offense                                                                                              Count Number(s)
8:1325(a)(2)                              ILLEGAL ENTRY (Misdemeanor)                                                                                    1



 D The defendant has been found not guilty on count(s)
                                                       -------------------
 0 Count(s)                                               dismissed on the motion of the United States.
            ------------------


                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                                         FOURTEEN (14) DAYS

 IZI   Assessment: $10 WAIVED          IZI Fine: WAIVED
 IZI   Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the   defendant's possession at the time of arrest upon their deportation or removal.
  D    Court recommends defendant be deported/removed with relative,                   charged in case _ _ .

     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                                                         Wednesday, October 24, 2018
                                                                                                         Date of Imposition of Sentence



                                                                                                        Hlili.LocK
                                                                                                         UNITED STATES MAGISTRATE JUDGE

                                                                                                                                                             3: 18-mj-22342-RBB
